Case 20-50868 Doc 36 Filed 02/05/21 Entered 02/05/21 16:42:31 Page 1of 210

Fill in this information to identify your case and this filing:

 

 

 

Debtor 1 Joseph D. Regensburger, Ill

First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: DISTRICT OF CONNECTICUT

 

Case number 20-50868 Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 1215

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

Hl No. Go to Part 2.
C1 Yes. Where is the Property?

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

ONo
@ Yes
. Harl Davi n : : 9 Do not deduct secured claims or exemptions. Put

3.1. Make: arley = dso Who has an interest in the property? Check one the amount of any secured claims on Schedule D:
Model: Road King @ pebtor 4 only Creditors Who Have Claims Secured by Property.
Year: 20050 1 Debtor 2 only Current value of the Current value of the
Approximate mileage: 4000 OJ Debtor 1 and Debtor 2 only entire property? portion you own?
Other information: D At least one of the debtors and another

 

CO Check if this is community property $5,410.00 $5,410.00

(see instructions)

 

 

 

 

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

HNo
OC Yes

 

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for

pages you have attached for Part 2. Write that number here “ => $5,410.00

 

 

 

 

Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

 

Official Form 106A/B Schedule A/B: Property page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-50868 Doc36 Filed 02/05/21 Entered 02/05/21 16:42:31 Page 2 of 210

Debtor! Joseph D. Regensburger, Ill Case number (ifknown) 20-50868

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

C1 No
Hl Yes. Describe.....

 

Various household goods and furnishings including electronics,
clothing, hand tools, and lawn implements $1,000.00

 

 

 

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices

including cell phones, cameras, media players, games
BNo
O Yes. Describe...
8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
other collections, memorabilia, collectibles
Hi No
0 Yes. Describe.....
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
musical instruments
MNo
0 Yes. Describe.....
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
O No
Ml Yes. Describe.....

 

 

 

 

 

 

 

 

 

 

 

[2 rifles and 4 pistols $1,500.00
11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
B No
Yes. Describe.....
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
O No
M@ Yes. Describe.....
| Wedding band $200.00
13. Non-farm animals
Examples: Dogs, cats, birds, horses
BNo
O Yes. Describe...
14. Any other personal and household items you did not already list, including any health aids you did not fist
HNo
0 Yes. Give specific information.....
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here $2,700.00
aa Describe Your Financial Assets
Current value of the

 

Do you own or have any legal or equitable interest in any of the following?
portion you own?

page 2

Official Form 106A/B Schedule A/B: Property
Best Case Bankruptcy

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com
Case 20-50868 Doc36 Filed 02/05/21 Entered 02/05/21 16:42:31 Page 3of 210

Debtor! Joseph D. Regensburger, Ill Case number (ifknown) 20-50868

 

Do not deduct secured
claims or exemptions.

16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

ONo

Cash $500.00

 

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions. If you have multiple accounts with the same institution, list each.

ves Institution name:

17.1. Checking Webster Bank $1,207.78

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
H No
DD VeSceecccccccccccceee Institution or issuer name:
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

 

 

ONo

BB Yes. Give specific information about them.............00..
Name of entity: % of ownership:
EJB Corporate Services, LLC 100 Member % $0.00
SEE ALSO SUPPLEMENT % $0.00

 

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

HNo

1 Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

HB No

O Yes. List each account separately.
Type of account: Institution name:

22, Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

HNo

Ce Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
B No

DO Yes.......0.... Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

MNo
DD VeS.ecccccssceee Institution name and description. Separately file the records of any interests.11 U.S.C. § 521{(c):
Official Form 106A/B Schedule A/B: Property page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-50868 Doc36 Filed 02/05/21 Entered 02/05/21 16:42:31 Page 4of 210

Debtor’ Joseph D. Regensburger, ill Case number (ifknown) 20-50868

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
BNo
O Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

HNo
D Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

B No

OO Yes. Give specific information about them...

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you
BNo
C1 Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

BNo

C1 Yes. Give specific information......

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else
ONo

@ Yes. Give specific information..

 

| SEE ALSO SUPPLEMENT | $0.00

 

 

 

Amounts owing from Cummings Enterprises, Inc. bankruptcy

case confirmed plan - face value only given, collectability
unknown $15,000.00

 

 

 

 

 

Amounts owing from Success Inc. bankruptcy case
confirmed plan - face value only given, collectability
unknown $500.00

 

 

 

Amount owing from 1 William St. Inc. bankruptcy confirmed
plan - face value only given, collectability unknown $500.00

 

 

$150,000 owing for services rendered; face value only given
value uncertain $15,000.00

 

 

 

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

HNo

1 Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:

Official Form 106A/B Schedule A/B: Property page 4
Software Copyright {c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-50868 Doc36 Filed 02/05/21 Entered 02/05/21 16:42:31 Page 5of 210

Debtor! Joseph D. Regensburger, Ill Case number (ifknown) 20-50868

 

32. Any interest in property that is due you from someone who has died
lf you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

BNo
O Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

BNo
DO Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
BNo
O Yes. Describe each claim.........

35. Any financial assets you did not already list
BI No
C Yes. Give specific information.

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that MUMber Mere... sscccecssesessseesteesesessssseorsenenecenceesacees . i $32,707.78

 

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
i No. Go to Parté.
O Yes. Go to line 38.

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
lf you own or have an interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
WB No. Go to Part 7.

D1 Yes. Go to line 47,

Describe All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

HNno
O Yes. Give specific information.........

 

 

 

 

 

54. Add the dollar vatue of all of your entries from Part 7. Write that number here ..........ssssssecseessersens $0.00
List the Totals of Each Part of this Form
55. Part 1: Total real estate, line 2 ...csccccesscssssvsscecssecsseesrsrecensesseseesse wes $0.00

 

 

56. Part 2: Total vehicles, line 5
57. Part 3: Total personal and household items, line 15
58. Part 4: Total financial assets, line 36

$5,410.00
$2,700.00

$32,707.78

 

 

 

 

59. Part 5: Total business-related property, line 45 $0.00

60. Part 6: Total farm- and fishing-related property, line 52 $0.00

61. Part 7: Total other property not listed, line 54 + $0.00

62. Total personal property. Add lines 56 through 61... $40,817.78 | Copy personal property total $40,817.78

63. Total of all property on Schedule A/B. Add line 55 + line 62 $40,817.78
Official Form 106A/B Schedule A/B: Property page 5

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-50868 Doc 36 Filed 02/05/21 Entered 02/05/21 16:42:31

Fill in this information to identify your case:

Debtor 1 Joseph D. Regensburger, Ill

First Name Middle Name Last Name

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: DISTRICT OF CONNECTICUT

 

Case number 20-50868

(if known)

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt

Page 6 of 210

HM Check if this is an
amended filing

4/19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and

case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited

to the applicable statutory amount.
Identify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
01 You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
@ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

Brief description of the property and line on Current value of the Amount of the exemption you claim
Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
2005 Harley Davidson Road King $5,410.00 wf $4,000.00
4000 miles *
Line from Schedule A/B: 3.1 XC) 100% of fair market value, up to

any applicable statutory limit

Specific laws that allow exemption

11 U.S.C. § 522(d)(2)

 

 

2005 Harley Davidson Road King $5,410.00 Wf $1,410.00
4000 miles , :
Line from Schedule A/B: 3.1 C) 100% of fair market value, up to

any applicable statutory limit

11 U.S.C. § 522(d)(5)

 

 

Various household goods and $1,000.00 $1,000.00
furnishings including electronics, , :
clothing, hand tools, and lawn CJ] 400% of fair market value, up to
implements any applicable statutory limit

Line from Schedule A/B: 6.1

11 U.S.C. § 522(d)(3)

 

2 rifles and 4 pistols $1,500.00 @ $1,500.00
Line from Schedule A/S: 10.1 ,

 

O 100% of fair market value, up to
any applicable statutory limit

11 U.S.C. § 522(d)(5)

 

Wedding band $200.00 $200.00
Line from Schedule A/B: 12.1

 

O 400% of fair market value, up to
any applicable statutory limit

11 U.S.C. § 522(d)(4)

 

Official Form 106C Schedule C: The Property You Claim as Exempt
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com

page 1 of 2
Best Case Bankruptcy
Case 20-50868 Doc 36

Debtor? Joseph D. Regensburger, Ill

Filed 02/05/21 Entered 02/05/21 16:42:31

Case number (if known)

 

Brief description of the property and line on
Schedule A/B that lists this property

Current value of the
portion you own

Amount of the exemption you claim

Page 7 of 210

20-50868

 

Specific laws that allow exemption

 

 

 

 

 

 

 

 

Copy the value from Check only one box for each exemption.
Schedule A/B
ine trom scneauie 2 .
O 100% of fair market value, up to
any applicable statutory limit

Checking: Webster Pant $1,207.78 $1,207.78 11 U.S.C. § 522(d)(5)
Line from Schedule A/B: 17. oo Se

C 100% of fair market value, up to

any applicable statutory limit

Amounts owing from Cummings $15,000.00 $1,500.00 11 :U.S.C. § 522(d)(5)
Enterprises, Inc. bankruptcy case SEE —.
confirmed plan - face value only O 100% of fair market value, up to
given, collectability unknown any applicable statutory limit
Line from Schedule A/B: 30.2
Amounts owing from Success Inc. $500.00 wi $500.00 11 U.S.C. § 522(d)(5)
bankruptcy case confirmed plan :
face value only given, collectability O 400% of fair market value, up to
unknown any applicable statutory limit
Line from Schedule A/B: 30.3
Amount owing from 1 William St. Inc. $500.00 $500.00 11 U.S.C. § 522(d)(5)
bankruptcy confirmed plan - face
value only given, collectability O 100% of fair market value, up to
unknown any applicable statutory limit
Line from Schedule A/B: 30.4
$150,000 owing for services $15,000.00 i $6,782.22 11 U.S.C. § 522(d)(5)
rendered; face value only given value
uncertain Oo

Line from Schedule A/S: 30.5

100% of fair market value, up to
any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

H No
O No
O Yes

Official Form 106C
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com

Schedule C: The Property You Claim as Exempt

page 2 of 2
Best Case Bankruptcy
Case 20-50868 Doc36 Filed 02/05/21 Entered 02/05/21 16:42:31 Page 8 of 210

Fill in this information to identify your case:

Debtor 1 Joseph D. Regensburger, Ill

First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: © DISTRICT OF CONNECTICUT

 

Case number 20-50868
(if known) Mi Check if this is an
amended filing

 

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 125

 

If two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

|] Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

 

Bm No

Ol Yes. Name of person Attach Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Official Form 119)

 

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

 
  

 

 

 

 

x Te x
. Regewsburger, II “ Signature of Debtor 2
Signature of Debtor 1
Date February 5, 2021 Date
Official Form 106Dec Declaration About an Individual Debtor's Schedules

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-50868 Doc36 Filed 02/05/21 Entered 02/05/21 16:42:31 Page 9 of 210

Fill in this information to identify your case:

Debtor 1 Joseph D. Regensburger, Ill

First Name Middle Name Last Name

 

Debtor 2

(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: DISTRICT OF CONNECTICUT

 

Case number 2090-50868
(if known) Hi Check if this is an
amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 4g

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

1. What is your current marital status?

@ Married
O Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

@ No
O Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
Debtor 1 Prior Address: Dates Debtor 1 Debtor 2 Prior Address: Dates Debtor 2
lived there lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

HM No
O Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Explain the Sources of Your Income

4, Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

O No
Hl Yes. Fill in the details.

 

 

Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions
exclusions) and exclusions)
From January 1 of current year until [1 Wages, commissions, $0.00 ( Wages, commissions,
the date you filed for bankruptcy: bonuses, tips bonuses, tips
O Operating a business CO Operating a business
Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-50868 Doc 36 _ Filed 02/05/21

Debtor 1

Joseph D. Regensburger, Ill

Entered 02/05/21 16:42:31

Case number (if known)

 

For last calendar year:
(January 1 to December 31, 2019 )

Debtor 1

Sources of income
Check all that apply.

0 Wages, commissions,
bonuses, tips

OO Operating a business

Gross income
(before deductions and
exclusions)

$0.00

20-50868

Page 10 of 210

 

Debtor 2

Sources of income
Check all that apply.

O Wages, commissions,
bonuses, tips

C1 Operating a business

Gross income
(before deductions
and exclusions)

 

For the calendar year before that:
(January 1 to December 31, 2018 )

C Wages, commissions,
bonuses, tips

O Operating a business

$0.00

C1 Wages, commissions,
bonuses, tips

O Operating a business

$0.00

 

5. Did you receive any other income during this year or the two previous calendar years?

Include income regardiess of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in fine 4.

O No
M Yes. Fillin the details.

Debtor 1
Sources of income
Describe below.

Gross income from
each source

(before deductions and
exclusions)

Debtor 2
Sources of income
Describe below.

Gross income
(before deductions
and exclusions)

 

 

 

 

From January 1 of current year until Social Security $10,192.00
the date you filed for bankruptcy: Benefits
For last calendar year: Social Security $12,673.00
(January 1 to December 31, 2019 ) Benefits

Gambling winnings $4,999.00
For the calendar year before that: Social Security $14,274.00
(January 1 to December 31, 2018 ) Disability

Gambling winnings $5,000.00

 

List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

C) No.

individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

O No.
QO ves

Go to line 7.
List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you

Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an

paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com

page 2

Best Case Bankruptcy
Case 20-50868 Doc 36 Filed 02/05/21 Entered 02/05/21 16:42:31 Page 11 of 210

Debtor1 Joseph D. Regensburger, Ill Case number (ifknown) _20-50868

 

M Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

HNo. Gotoline7.

C) Yes List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
attorney for this bankruptcy case.

Creditor's Name and Address Dates of payment Total amount Amount you Was this payment for ...
paid still owe

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and

alimony.

HM No

O Yes. List all payments to an insider.

Insider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
insider?
Include payments on debts guaranteed or cosigned by an insider.

HB No
O Yes. List all payments to an insider
Insider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe Include creditor's name
identify Legal Actions, Repe ions, and Foreclosures

 

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
modifications, and contract disputes.

O No
@ Yes. Fill in the details.

Case title Nature of the case Court or agency Status of the case
Case number
SEE SUPPLEMENT O Pending

O On appeal

O Concluded

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

HM No. Goto line 11.
O Yes. Fill in the information below.

Creditor Name and Address Describe the Property Date Value of the

property
Explain what happened

Official Form 107 Statement of Financial Affairs for Individuais Filing for Bankruptcy page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-50868 Doc 36 Filed 02/05/21 Entered 02/05/21 16:42:31 Page 12 of 210

Debtor1 Joseph D. Regensburger, Ill Case number (itknown) 20-50868

 

 

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

M No

O Yes. Fill in the details.

Creditor Name and Address Describe the action the creditor took Date action was Amount
taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, or another official?

@ No
O Yes

List Certain Gifts and Contributions

 

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
HB No
O sYes. Filt in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

Person to Whom You Gave the Gift and
Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
B® No
O1 Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities that total Describe what you contributed Dates you Value
more than $600 contributed

Charity's Name

Address (Number, Street, City, State and ZIP Code)

List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
or gambling?

 

H No
O Yes. Fill in the details.
Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property

how the loss occurred loss lost

Include the amount that insurance has paid. List pending
insurance claims on line 33 of Schedule A/B: Property.

List Certain Payments or Transfers

 

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

O No

@ Yes. Fill in the details.

Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment
Email or website address made

Person Who Made the Payment, if Not You

Charmoy & Charmoy $2975 costs and fees 2020 $0.00

1700 Post Road, Suite C-9
Fairfield, CT 06824-5726
scottcharmoy@charmoy.com

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-50868 Doc 36 Filed 02/05/21 Entered 02/05/21 16:42:31 Page 13 of 210

 

 

Debtor! Joseph D. Regensburger, Ill Case number (ifknown) 20-50868
Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment
Email or website address made
Person Who Made the Payment, if Not You
Evergreen Financial Consulting $20 for credit counseling 9/20 $0.00
P.O. Box 3801

Salem, OR 97302

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

@ No

O Yes. Fill in the detaits.

Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment

made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
include gifts and transfers that you have already listed on this statement.

O No
M@ Yes. Fill in the details.

Person Who Received Transfer Description and value of Describe any property or Date transfer was
Address property transferred payments received or debts made
paid in exchange
Person's relationship to you
Jadis, LLC 71-75 William Street, None 2/26/20
Bridgeport, CT - no equity.
Law day on property ran 3 2

 

None 2020.

Gus Curcio Sr. 100% interest in 500 North $0 9/15/18
520B Success Avenue Avenue, LLC - value

Bridgeport, CT 06610 unknown

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
beneficiary? (These are often called asset-protection devices.)

HM No
O ‘Yes. Fill in the details.
Name of trust Description and value of the property transferred Date Transfer was

made

List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
houses, pension funds, cooperatives, associations, and other financial institutions.

O No
Yes. Fill in the details.
Name of Financial Institution and Last 4 digits of Type of account or Date account was Last balance
Address (Number, Street, City, State and ZIP account number instrument closed, sold, before closing or
Code) moved, or transfer
transferred
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-50868 Doc 36 Filed 02/05/21 Entered 02/05/21 16:42:31 Page 14 of 210

 

 

Debtor1 Joseph D. Regensburger, lll Case number (itknown) 20-50868
Name of Financial Institution and Last 4 digits of Type of account or Date account was Last balance
Address (Number, Street, City, State and ZIP account number instrument closed, sold, before closing or
Code) moved, or transfer
transferred
Citizens Bank XXXX-1817 i Checking 8/2020 - $800 $0.00

215 Cherry Street

Oo .
Milford, CT 06460 Savings

0 Money Market
CD Brokerage
O Other __

 

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
cash, or other valuables?

M@ No

O Yes. Fill in the details.

Name of Financial Institution Who else had access to it? Describe the contents Do you still
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, have it?

State and ZIP Coce)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

HM No
O Yes. Fill in the details.
Name of Storage Facility Who else has or had access Describe the contents Do you still
Address (Number, Street, City, State and ZIP Code) to it? have it?
Address (Number, Street, City,
State and ZIP Code)

Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
for someone.

M No

O1 Yes. Fill in the details.

Owner's Name Where is the property? Describe the property Value
Address (Number, Street, City, State and ZIP Code) (Number, Street, City, State and ZIP

Code)
Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

@ Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
regulations controlling the cleanup of these substances, wastes, or material.

Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
to own, operate, or utilize it, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentiaily liable under or in violation of an environmental law?

@ No
Yes. Fill in the details.
Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know it
ZIP Code)
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-50868 Doc 36 Filed 02/05/21 Entered 02/05/21 16:42:31 Page 15 of 210

Debtor! Joseph D. Regensburger, Ill Case number (known) 20-50868

 

 

25, Have you notified any governmental unit of any release of hazardous material?

H No

O Yes. Fill in the details.

Name of site Governmental unit Environmental! law, if you Date of notice
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know it

ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

H No
O Yes. Fill in the details.
Case Title Court or agency Nature of the case Status of the
Case Number Name case
Address (Number, Street, City,
State and ZIP Code)

riishhe Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

0 A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
A member of a limited liability company (LLC) or limited liability partnership (LLP)
OA partner in a partnership
@ An officer, director, or managing executive of a corporation
@@ An owner of at least 5% of the voting or equity securities of a corporation
0 No. None of the above applies. Go to Part 12.

HM Yes. Check all that apply above and fill in the details below for each business.

 

 

 

 

 

 

Business Name Describe the nature of the business Employer identification number
Address Do not include Social Security number or ITIN.
(Number, Street, City, State and ZIP Code) Name of accountant or bookkeeper

Dates business existed
Pawn Pro Inc. Pawnshop EIN: XX-XXXXXXX
2012 Boston Avenue
Bridgeport, CT 06610 Kent Wahlberg From-To 2012-2019
Auto Sales & Service Inc. Auto sale EIN: XX-XXXXXXX
520B Success Avenue
Stratford, CT 06615 Kent Wahlberg From-To 2012-present
EJB Corporate Services, LLC Agent for Service EIN: XX-XXXXXXX
921 Valley Road
Fairfield, CT 06825 Kent Wahlberg From-To 2004-present
Long Brook Station, LLC Real Estate EIN: XX-XXXXXXX
520 B Success Ave
Bridgeport, CT 06610 Kent Wahlberg From-To 92014-2019
500 North Ave., LLC Real Estate EIN: XX-XXXXXXX
P.O. Box 524
Stratford, CT 06615 Kent Wahlberg From-To 2006-present (see supplement for

Debtor's involvement)
Keepers, Inc Gentlemen's club - SEE EIN: XX-XXXXXXX
520 B Success Avenue SUPPLEMENT RE: DEBTOR'S
Stratford, CT 06615 INVOLVEMENT From-To 4999-present
Kent Wahlberg
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page7

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-50868 Doc 36 Filed 02/05/21 Entered 02/05/21 16:42:31 Page 16 of 210

 

 

 

Debtor1 Joseph D. Regensburger, Ill Case number (ifknown) 20-50868
Business Name Describe the nature of the business Employer Identification number
Address Do not include Social Security number or ITIN.
(Number, Street, City, State and ZIP Code) Name of accountant or bookkeeper

Dates business existed

G.A.M.K. Enterprises, LLC Refuse EIN: XX-XXXXXXX
P.O. Box 524
Stratford, CT 06615 Kent Wahlberg From-To 2008-17
Side Step, Inc. Intended to be restaurant but EIN: XX-XXXXXXX
P.O. Box 524 never operated
Stratford, CT 06615 From-To 2018-2019

Kent Wahlberg

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

HB No
O Yes. Fill in the details below.

Name Date Issued

Address
(Number, Street, City, State and ZIP Code)

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-50868 Doc 36 Filed 02/05/21 Entered 02/05/21 16:42:31 Page 17 of 210

 

 

Debtor! Joseph D. Regensburger, Ill Case number (ifknown) 20-50868
Sign Below

 

| have read the answers on this Sfatement of Financial Affairs and any attachments, and | declare under penalty of perjury that the answers
are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

   

 

Signature of Debtor 2
ignature of Debtor 1

Date February 5, 2021 Date

 

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
BI No

OF Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
No

D Yes. Name of Person . Attach the Bankrupicy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Page 18 of 210

31

42

Case 20-50868 Doc 36 Filed 02/05/21 Entered 02/05/21 16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Regensberger, Joseph |20-50628 [SUPPLEMENT TO SCHEOULE A/8 AND STATEMENT OF FINANCIAL AFFAIRS #9 l
*Note - b Enterprises merged with 500 North Avenue, LLC in 2013, and rel foreclosure laints may reference the latter rather than the former
Mortgage Date, volume,
Docket Related property (if page (if available and Status of bankruptcy or
Case Name |Number Case Type Role (if any) applicable} Amount of Debt relevant} Considera-tion foreclosure Notes/valuation
Debtor and Regensburger Enterprises- Plaintiff judgment for $49,462; 1st mtg over
Cazenovia Creek Funding |, Regensburger 2/1/2009-Vol. 8153, Page Property $3.5m owing, foreclasure judgment
LLC v. Main Street Business | FBT-CV18- Enterprises are O Hart Street (Hart Street 171; Debtar 6/29/2010, Val. |management determined property value as $270K,
Management, Inc. Et Al 6079048-5 Foreclosure defendants rear), Bridgeport Both $5,000 martgages 8353, Page 248 services Law day set for 3/9/21 mortgages have no value
Debtor and
Mautinho, Manuel v. Main Regensburger Property 1st martgage over $3.5m owing, foreclosure
Street Business FBT-CV19- Enterprises are O Hart Street (Hart Street management Foreclosure pending, no judgment determined property value as $270K,
Management, Inc, Et Al 6088316-S Foreclosure defendants rear), Bridgeport Both $5,000 martgages See above services judgment entered mortgages have no value
RE: 795 James Farm Road - Ist mtg owed at
least $479,791.64; foreclasure appraisal
Oebtor and 500 North $495,000, Plaintiff owed at least $252,799,
Avenue, LLC (fka mortgages no value; same mortgage also on
Regensburger Debtor 4/1/2013, Vol. 3685, |Property Lot 19 Peter's Lane; raw land; property value
Town of Stratford v. 500 FBT-CV19- Enterprises) are 795 James Farm Road, Lot 19 Page 33, RE Vol. 3685, Page | management $203,070 per Town valuation, mortgages no
North Avenue, LLC Et Al 6087163-5 Foreclosure defendants Peter's Lane, Stratford Both $5,0G0 martgages 51 services Foreclosure pending value
Oebtor (alleged as
guarantor, but
Moutinho, Eric, Trustee For withdrawn), 500 North
Baldwin Station LLC Profit Avenue, LLC (fka Property Foreclosure withdrawn
Sharing Plan v. 1 William FBT-CV19- Regensburger 7 William Street {aka 1 management 12/28/20, Plaintiff's assigned
Street, Inc. Et Al 6092112-5 Foreclosure Enterprises) William Street) Bridgeport Both $5,000 martgages services mortgage Mortgages are avoided, no value
Debtor mortgages 3/3/14,
Vol. 3770, Page 119;
The Bank of New York Mellon Debtor, Regensburger Debtor $5,000 and $75,000 6/16/14, Vol. 3794, Page Property Judgment entered - Plaintiff abtained judgment for $1.17m,
FKA The Bank of New York v. |FBT-CV19- Enterprises are 3010 Huntington Road, mortgages; RE $150,000 140; RE 7/26/07, Vol. 3085, | management foreclosure sale set for property value found at $433,000, mortgages
Albuquerque, Alvaro Et Al 6086762-S Foreclosure Oefendants Stratford mortgage Page 74 services 1/25/20 - status unknown have no value
Water Pollution Control
Authority For The City Of Debtor, Regensburger Property Judgment entered 5/26/20 in UWY-CV10-
Bridgeport v. Ebay Wanted =| FBT-CV18- Enterprises are 1794-1796 Barnum Avenue, management 6013996; law day passed 10/6/20, martgages
Inc. Et Al 6081253-S Foreclosure Oefendants Bridgeport $5,000 mortgages both services Case pending but see below [no value
Oebtor, R ‘ger Property
UB Bank Trust, N.A. et alvs. |FBT-CV14- Enterprises are 71-75 William Steet, management
Theodore, Tara et al 6047133-S Foreclosure Defendants Bridgeport $5,000 mortgages both services Lay day passed 3/2/20 mortgages are extinguished, no value
Former president (not since at
least 2012, but arbitration
adjudicated Debtor as president),
former 100% owner of Keepers,
Harracks, Crystal Et Al v. NNH-CV15- Inc. (ownership transferred
Keepers, Inc.€t Al 6054684-S Torts Oebtor is Defendant 4/14/15)
Judgment entered 5/26/20,
Manuel Moutinho, Trustee v. Debtor, Regensburger |1794-1796 Barnum Avenue, Property law day passed 10/6/20 on
Seventeen Ninety Four Uwy-cv10- Enterprises are Bridgeport, 3044 Main Street, management 1794-1796 Barnum Avenue;
Barnum Avenue, Inc. et al 6013998-S Foreclosure Oefendants Stratford, CT $5,000 mortgages both services 3044 Main Street see below |mortgages are extinguished, no value
Manuel Moutinho, Trustee
for Mark IV Construction Co. ~ Debtor, Regensburger Property Judgment of 12/3/19 set law
vs. 500 North Avenue LLC, et J|UWY-CV11- Enterprises are 314 Bridgeport Avenue, management day of 12/24/19, certificate
al 6013990 Foreclosure Defendants Milford $5,000 mortgages both services of foreclosure filed 1/22/18 |Mortgages are extinguished, no value

 

 

 

 

 

 

 

 

 

 

 

 
Page 19 of 210

31

42

Case 20-50868 Doc 36 Filed 02/05/21 Entered 02/05/21 16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Regensberger, Joseph [20-50628 _ [SUPPLEMENT TO SCHEDULE A/B AND STATEMENT OF FINANCIAL AFFAIRS #9 l
*Note - b Enterprises merged with 500 North Avenue, LLC in 2013, and rel foreclosure laints may reference the latter rather than the former
Mortgage Date, volume,
Docket Related property (if page (if available and Status of bankruptcy or
Case Name Number Case Type Role (if any) i Amount of Debt hk ) Considera-tion _|foreclosure Notes/valuati
Property
Moutinho, Trustee v, Five UWY-CV10- 500/512 North Avenue, management Judgment entered 5/26/20,
Hundred North Avenue, LLC |6013996-S Foreclosure RE is Defendant Bridgeport, Connecticut $5,000 martgage services law day passed 10/6/20 mortgages are extinguished, no value
Property Judgment of sale of 9/2/20 found value at
City of Milford v. Recycling, }AAN-CV10- 990 Naugatuck Avenue, management Pending, sale date set for $533,450; ist mortgage balance approximately
Inc. 6002871-S Foreclosure RE is Defendant Milford $5,000 Mortgage services 6/26/21 $2m, mortgage no value
Oebtor and
Moutinho, Trustee vs. Two Regensburger 450 James Farm Raad, Property
Thousand Sixty East Main UWY-CV11- Enterprises are Stratford (per Cummings management Plaintiff filed certificate of foreclosure 11/28/16
Street, Inc. 6014002-S Foreclosure Oefendants chedules) $5,000 Mortgages each services Pending but see right in UWY-CV11-6013990
Debtor and
MTAG Services, LLC as Regensburger Property Judgement entered 5/26/20, law day passed
Custodian v. 500 North FBT-CV13- Enterprises are 500/512 North Avenue, management Statisfaction of judgment 10/6/20 in *3990, mortgages are extinguished,
Avenue, LLC 603615-S Foreclosure Oefendants Bridgeport, Connecticut $5,000 Mortgages each services filed 1/12/21 no value; see above
Oebtor and
Benchmark Municipal Tax Regensburger Property
Services, LTD v. Greenwood |F8T-CV11- Enterprises are Management
Manor, LLC 6021340-S Foreclosure Defendants O Hart Street, Bridgeport $5,000 Mortgages each services Pending Mortgages no value; see abave
Debtor and
Regensburger Property Certificate of foreclosure filed 1/22/18 in UWY
Mountinho, Trustee vs.D.A |UWY-CV10- Enterprises are 314 Bridgeport Ave, Milford, management Pending, but no action since |CV11 6013990, mortgages extinguished, no
Black, et al 6014733-S Foreclosure Defendants cT $5,000 Mortgages each services 12/5/19 value
Debtor and
Regensburger Property Judgment entered 5/26/20 in UWY-CV10-
Moutinho, Trustee vs. Dade |UWyY-CV10- Enterprises are 1794-1796 Barnum Avenue, management 6013996; law day passed 10/6/20; martgages
Realty Company, et at 6013997-S Foreclosure Defendants Bridgeport $5,000 Mortgages each services Law day set for 7/6/20 inguished no value
Regensburger Liens avoided; plan
Enterprises, and Debtor Debtor 6/29/10 Vol 8354 p [Property canfirmed 10/27/14 10%
listed as a secured 7 William Street (aka 1 243; RE 2/1/01, Val. 8116 p. |management over 72 months to unsecured|mortgages are avoided, no value; unsecured
1 William Street, Inc. 12-51777 Chapter 11 creditars William Street} Bridgeport $5,000 mortgages both 159 services claims claims unknown value
Regensburger Plan confirmed 6/30/15, liens|Robin Cummings died 2020, company inactive,
Enterprises, and Debtor Property avoided per court arder, 5% |Plaintiff filed certificate of foreclosure 11/28/16
listed as a secured 450 James Farm Road, management distribution to unsecured in UWY-CV11-6013990; unsecured claim
Cummings Enterprises, Inc. |12-51557 Bankruptcy creditors Stratford $5,000 mortgages both services creditars unknown value
Regensburger Plan confirmed 6/30/15, tiens
Enterprises, and Debtor Property avoided per court order, 5%
listed as a secured management distribution to unsecured Robin Cummings died 2020, company inactive,
Cummings Enterprises, Inc. |12-51557 Bankruptcy creditors 80 Shoreline Orive, Stratford |$5,000 mortgages both services creditors unsecured claim unknown value
|Regensburger Plan confirmed 6/30/15, liens
Enterprises, and Debtor Property avoided per court order, 5%
listed as a secured management distribution to unsecured Robin Cummings died 2020, company inactive,
Cummings Enterprises, Inc. |12-51557 Bankruptcy creditars 63 Hastings Street, Bridgeport($5,000 mortgages both creditors unsecured claim unknown value
Regensburger Plan confirmed 6/30/15, liens
jEnterprises, and Debtor Property avoided per court order, 5%
listed as a secured 824 Saw Mill Road, West management distribution to unsecured Robin Cummings died 2020, company inactive,
Cummings Enterprises, Inc. |12-51557 Bankruptcy creditors Haven $5,000 mortgages both services creditors unsecured claim unknown value
Regensburger Plan confirmed 6/30/15, liens
Enterprises, and Debtor Property avoided per court order, 5%
listed as a secured 900 Dogwood Drive 138, Del management distribution to unsecured Robin Cummings died 2020, campany inactive,
Cummings Enterprises, Inc. |12-S1S57 @ankruptcy creditars Ray Beach, FL $5,000 mortgages both services creditors unsecured claim unknown value
Regensburger Plan confirmed 6/30/15, liens
Enterprises, and Debtor avoided per court order, 5%
listed as a secured 2012 Boston Avenue, Property management distribution to unsecured Robin Cummings died 2020, company inactive,
Cummings Enterprises, Inc. |12-51557 Bankruptcy creditors Bridgeport $5,000 mortgages both services creditors unsecured claim unknown value

 

 

 
Page 20 of 210

31

42

Case 20-50868 Doc 36 Filed 02/05/21 Entered 02/05/21 16

 

‘ger, Joseph

[20-s0628

[SUPPLEMENT TO SCHEDULE A/B AND STATEMENT OF FINANCIAL AFFAIRS #9

[

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“Note - burger Enterprises merged with 500 North Avenue, LLC in 2013, and relevant foreclosure complaints may reference the latter rather than the former
Mortgage Date, volume,
Docket Related property (if page (if available and Status of bankruptcy or
Case Name Number Case Type Role (if any) applicable) Amount of Debt relevant) Considera-tion _|foreclosure Notes/valuation
Debtor had $5000 mortgage; Judgment entered 5/26/20 in
500/512 North Avenue, membership interest transferred UWY-CV10-6013996; law day
500 North Ave LLC 14-31094 Bankruptcy 100% member Bridgeport, Connecticut to Gus Curcio 9/15/18 Dismissed 9/7/18 passed 10/6/20 mortgages are extinguished, no value
Debtor had $5000 mortgage; Judgment entered 5/26/20 in
1794-1798 Barnum Ave., membership interest transferred UWY-CV10-6013996; law day
500 North Ave LLC 14-31094 Bankruptcy 100% member Bridgeport, CT to Gus Curcio 9/15/18 Dismissed 9/7/18 passed 10/6/20 mortgages are extinguished, no value
Debtor had $5000 mortgage; Certificate of foreclosure
membership interest transferred filed 7/2/20 in UWY CV11
500 North Ave LLC 14-31094 Bankruptcy 100% member 10 Fifth Avenue, Stratford, CT |toe Gus Curcio 9/15/18 Dismissed 9/7/18 6013990 mortgages are extinguished, no value
Debtor had $5000 mortgage; Certificate of foreclosure
314 Bridgeport Ave, Milford, |membership interest transferred filed 1/22/18 in UWY CV11
500 North Ave LLC 14-31094 Bankruptcy 100% member CT ta Gus Curcio 9/15/18 Dismissed 9/7/18 6013990 mortgages are extinguished, no value
Debtor had $5000 mortgage; Certificate of foreclosure mortgages are extinguished, no value;
2060-2068 East Main Street, |membership interest transferred filed 7/14/15 in UWY CV11 [unsecured claims dependent on existence of
500 North Ave LLC 14-31094 Bankruptcy 100% member Bridgeport, CT to Gus Curcio 9/15/18 Dismissed 9/7/18 6013990 mortgage, no value
Debtor had $5000 mortgage; Certificate of fareclosure
membership interest transferred filed 7/14/15 in UWY CV11 | martgages are extinguished, no value;
$00 North Ave LLC 14-31094 Bankruptcy 100% member 28 York St., Bridgeport, CT to Gus Curcio 9/15/18 Dismissed 9/7/18 6013990 unsecured claim no value
Debtor had $5000 mortgage; Ast mtg original principal balance $479,791.64;
795 lames Farm Road, membership interest transferred foreclosure appraisal $495,000, Plaintiff owed
S00 North Ave LLC 14-31094 Bankruptcy 100% member Stratford, CT to Gus Curcio 9/15/18 Dismissed 9/7/18 at least $252,799, mortgages no value
Debtor and RE had $5000 1st mtg owed at least $479,791.64; Plaintiff
mortgages each; membership owed at least $252,799, property value
Peter's Lane, Lot 19, interest transferred to Gus Curcio Tax foreclosure pending, see $203,070 per Town valuation, mortgages no
500 North Ave LLC 14-31094 Bankruptcy 100% member Stratford, CT 9/15/18 Dismissed 9/7/18 above value
Plan confirmed 12/30/16 -
RE and Debtor listed as a Regensburger Enterprises -$5,000 |5% over 60 months to
secured creditar, Debtor (mortgage), Joe $5,000 unsecured claims {liens Oebtor out of business for at
listed as unsecured for (martgage}, Joe-$60,000 avoided per court order least two years; bar closed | mortgages avoided, no value; unsecured claim
Jack Dempsey's Inc. 15-50555 Bankruptcy |consulting fees 170 Oronoque Lane, Stratford |(cc iting fees} 12/18/16} down and gutted no value

 

 
Page 21 of 210

31

42

Case 20-50868 Doc 36 _ Filed 02/05/21 Entered 02/05/21 16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Regensherger, Joseph ]20-50628 [SUPPLEMENT TO SCHEDULE A/B AND STATEMENT OF FINANCIAL AFFAIRS #9 I
*Note - burger Enterprises d with 500 North Avenue, LLC in 2013, and relevant foreclosure pl may ref the latter rather than the former
Mortgage Date, volume,
Oocket Related property (if page (if available and Status of bankruptcy or
Case Name Number Case Type Role (if any) applicable) Amount of Debt relevant} Considera-tl foreclosure Notes/valuation
Judgment entered 4/4/18,
law day passed 6/12/18 in
Debtor listed as a case Natianstar Mortgage vs.
secured creditor and 183 Livington Place, #9, $1,500 (martgage} and $200,000 Mulvaney, FBT-CV11- Company inactive and insolvent, mortgage and
Recycling Inc. 16-30010 Bankruptcy unsecured creditor Bridgeport; {consulting fees) Case dismissed 9/29/17 6021029 unsecured claim no value
Liens avaided; plan
Debtor listed as a 520 Success Avenue, confirmed 9/8/17 - 5% on
secured creditor and co- |Bridgeport; 1335 James Farm unsecured claims over 60 martgages avoided, no value; unsecured claim
Success Inc. 16-50884 Bankruptcy debtor Road, Stratford $5,000 mortgage each property _|months unknown value
Debtor listed as an Dismissed
Starter Homes, LLC 14-31037 Bankruptcy unsecured creditor 5/29/15 Oebtor out of business 1/18 |unsecured claim no value
Oebtor listed as a
Main Street Business secured creditor and $5,000 mortgage, $150,000 6/25/2010, Vol. 8353, Page | Dismissed See above re: mortgage; unsecured claim
A Inc. 15-51439 Bankruptcy unsecured creditor O Hart Street, Bridgeport consulting fees 248 6/19/17 unknown value
Property sold free and clear
of liens per court order dated
1/31/18, $225K balance on
100% member, listed as sale paid to Debtor and
a secured and unsecured $5,000 mortgage: $80,000 expended; company out of
Long Brook Station 14-31095 Bankruptcy creditor 3044 Main Street, Stratford —|consulting fees Dismissed 9/7/18 |business Mortgage and unsecured claim na value
Dismissed Company out of business and|
iGAMK Holdings 15-50625 Bankruptcy Debtor 50% member 3/15/17 dissolved 11/7/17, no assets |No value
Judgment entered 5/26/20 in
Debtor listed as secured |1794-1796 Barnum Avenue, Dismissed UWY-CV10-6013996; law day
1794-1796 LLC 19-21130 Bankruptcy creditor Bridgeport $5,000 martgage (see above) Services 4/20/20 passed 10/6/20 mortgages are extinguished, no value

 

 

 

 

 

 

 

 

 

 

 
